      Case 1:20-cv-10014-LTS-SDA Document 10 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                2/24/2021
 Raymundo Jimenez Mosquea,
                                                                 1:20-cv-10014 (LTS) (SDA)
                                 Plaintiff,

                     -against-                                   ORDER

 New Parque, Inc.,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference held with the parties this morning, the Court hereby

Orders as follows:

       1.     Defendant shall respond to the Complaint no later than February 26, 2021.

       2.     No later than March 17, 2021, the parties shall make a submission to the Court:

              a.       If the case will be proceeding, the parties shall file a Report of Rule 26(f)

                       Meeting      and       Proposed   Case   Management       Plan,    available   at

                       https://nysd.uscourts.gov/hon-stewart-d-aaron. If the parties disagree

                       about the dates or other terms of the proposed schedule, then they shall

                       also file, on the same date, a joint letter briefly explaining the dispute.

              b.       If the case will not be proceeding, then the parties shall file either (i) a joint

                       letter setting forth that the parties settled the case and indicating the

                       consideration Plaintiff received in return for withdrawing her claims; or (ii)

                       an affidavit from Plaintiff and an affidavit from Defendant, each stating

                       under oath that Plaintiff received no consideration of any kind in return for

                       withdrawing her claims.
       Case 1:20-cv-10014-LTS-SDA Document 10 Filed 02/24/21 Page 2 of 2




       3.      A Telephone Conference shall be held on March 24, 2021, at 11:00 a.m., unless

adjourned or cancelled prior to that date. At the scheduled time, the parties shall call (888) 278-

0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               February 24, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
